Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered on or about September 21, 2012, which granted defendant’s motion to suppress physical evidence and statements, unanimously affirmed.
There is no basis for disturbing the credibility determinations *454upon which the court granted suppression. “[T]he determination of the hearing court, which actually saw and heard the witnesses testify, is entitled to deference, and it is not our practice to substitute our own fact-findings for those under review unless the latter are plainly unjustified or clearly erroneous” (People v Greene, 84 AD3d 540, 541 [1st Dept 2011] [internal quotation marks omitted]). Concur — Mazzarelli, J.E, Sweeny, BeGrasse, Freedman and Gische, JJ.